Case 2:18-cv-11968-NGE-DRG ECF No. 43 filed 08/03/20               PageID.1996      Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 MONIQUE CROSS and AMERICA                               Case No. 18-11968
 THOMAS, on behalf of themselves and all
 other persons similarly situated, known and             Honorable Nancy G. Edmunds
 unknown

          Plaintiffs,
 v.

 DIVERSIFIED RESTAURANT HOLDINGS,
 INC.

          Defendant.
                          /

                  ORDER ON DEFENDANT’S MOTION TO DISMISS [38]

        This matter comes before in connection with Defendant motion to dismiss Plaintiffs’

 complaint. (ECF No. 38.) Defendant contends that Plaintiffs’ claims should be dismissed

 under Federal Rule of Civil Procedure 41(b) because (1) Plaintiffs have failed to

 participate in discovery, (2) Plaintiffs have failed to comply with the orders of this Court,

 and (3) Plaintiffs have failed to prosecute their claims. Plaintiffs did not file a response or

 otherwise oppose Defendant’s motion. On July 15, 2020, the Court held a hearing in

 connection with the motion. Plaintiff Monique Cross appeared at the hearing and stated

 that she no longer intends to pursue her claims. Plaintiff Cross also indicated that she

 believed Plaintiff Thomas, who failed to appear for the hearing, also does not intend to

 pursue her claims. Accordingly, pursuant to Federal Rule of Civil Procedure 41(b), and

 for the reasons stated by the Court during the July 15, 2020 hearing, Defendant’s motion

 to dismiss is hereby GRANTED. It is therefore ORDERED that Plaintiffs’ claims are

 hereby DISMISSED.


                                               1
Case 2:18-cv-11968-NGE-DRG ECF No. 43 filed 08/03/20           PageID.1997       Page 2 of 2



      SO ORDERED.

                                                  s/Nancy G. Edmunds
                                                  Nancy G. Edmunds
                                                  United States District Judge


 Dated: August 3, 2020

 I hereby certify that a copy of the foregoing document was served upon counsel of record
 on August 3, 2020, by electronic and/or ordinary mail.


                                                s/Lisa Bartlett
                                                Case Manager




                                            2
